                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL PAUL BLASSINGAME,

              Plaintiff,

                      v.                    CAUSE NO. 3:20-CV-164-RLM-MGG

 CALLAHAN, et al.,

              Defendants.

                                OPINION AND ORDER

      Michael Paul Blassingame, a prisoner without a lawyer, filed this lawsuit

against three defendants alleging they used excessive force against him on

December 14, 2019. The court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

      Mr. Blassingame says he could have filed a grievance, but did not do so

because “I felt if I grieved this issue I’d be worried about retaliation from staff.”

“No action shall be brought with respect to prison conditions under section 1983

. . . until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a). “Prison officials may not take unfair advantage of the exhaustion
requirement . . . and a remedy becomes ‘unavailable’ if prison employees do not

respond to a properly filed grievance or otherwise use affirmative misconduct to

prevent a prisoner from exhausting.” Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006). Mr. Blassingame hasn’t identified any affirmative misconduct on the

part of jail officials that prevented him from filing a grievance. He only speculates

he might have suffered retaliation. His feeling that he would worry about

retaliation isn’t a basis for refusing to file a grievance. “[H]e had to give the system

a chance.” Flournoy v. Schomig, 152 F. App’x 535, 538 (7th Cir. 2005); Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 536 (7th Cir. 1999) (“No one can know

whether administrative requests will be futile; the only way to find out is to try.”).

       “Failure to exhaust is an affirmative defense that a defendant has the

burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

Nevertheless, “a plaintiff can plead himself out of court. If he alleges facts that

show he isn’t entitled to a judgment, he’s out of luck.” Early v. Bankers Life and

Cas. Co., 959 F.2d 75, 79 (7th Cir. 1992) (citations omitted). That’s the case here.

“[A] suit filed by a prisoner before administrative remedies have been exhausted

must be dismissed; the district court lacks discretion to resolve the claim on the

merits, even if the prisoner exhausts intra-prison remedies before judgment.”

Perez v. Wisconsin Dep’t of Corr., 182 F.3d at 535. In this complaint, Mr.

Blassingame agrees that he didn’t exhaust his administrative remedies before

filing suit.

       It’s possible he might have some reason other than his personal feelings

and worries that would justify his refusal to file a grievance. If he has such



                                           2
additional facts, he may file an amended complaint. See Luevano v. WalMart

Stores, Inc., 722 F.3d 1014 (7th Cir. 2013). If he has no additional facts, it would

be futile for him to file an amended complaint.

      For these reasons, the court GRANTS Michael Paul Blassingame until

March 25, 2020, to file an amended complaint containing additional facts. If

Mr. Blassingame doesn’t respond by the deadline, this case will be dismissed

without prejudice and without further notice because he has not exhausted his

administrative remedies before filing this lawsuit.

      SO ORDERED on March 3, 2020.


                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
